 



Exhibit 10(l)

SCHERING-PLOUGH RETIREMENT BENEFITS EQUALIZATION PLAN

(As Amended and Restated to January 1, 2004)

I. Purpose of Plan

The purpose of this Plan is to provide a means of equalizing the benefits of
those employees participating in the Schering-Plough Corporation Retirement Plan
(the “Retirement Plan”) whose benefits under the Retirement Plan are or will be
limited by application of the Employee Retirement Income Security Act of 1974
and the Internal Revenue Code of 1986 or as subsequently amended (the “Code”).

II. Administration of the Plan

The Plan shall be administered by the Secretary of Schering- Plough Corporation,
and all questions arising in connection with the Plan shall be determined by the
Executive Compensation and Organization Committee of Schering-Plough Corporation
(the “Committee”). The Secretary and the Committee may employ and rely upon such
legal counsel, such actuaries, such accountants, and such agents as they may
deem advisable. Decisions of the Committee shall be conclusive and binding upon
all persons. Except as otherwise provided in paragraph 4 of Section VI, the
Committee may delegate in writing part or all of its authority under this Plan
to such party or parties as it may deem necessary or appropriate.

III. Participation in the Plan

All members of the Retirement Plan shall be eligible to participate in this Plan
whenever their compensation or benefits under the Retirement Plan as from time
to time in effect would exceed the limitations on eligible compensation and/or
benefits imposed by Sections 401 and 415 of the Code, respectively.

IV. Compensation and Benefit Limitations

For purposes of this Plan and the Retirement Plan, the limitations on eligible
compensation under Section 401(a)(17) of the Code shall be deemed to be reached
when a participant’s eligible compensation under the Retirement Plan, commencing
January 1, 2000, exceeds $170,000 or such other amount as the Secretary of the
Treasury shall pronounce. The limitations imposed by Section 415 of the Code
shall be deemed to be reached when the benefits otherwise payable to the
participant in the Retirement Plan for a given plan year would exceed the
maximum allowable under the Code.

 



--------------------------------------------------------------------------------



 



V. Equalized Benefits

     1. Each eligible member of the Retirement Plan and his beneficiaries shall
receive a supplemental pension benefit equal to the benefit which would have
been payable to them under the Retirement Plan, without regard for any provision
therein incorporating limitations imposed by Sections 401 and 415 of the Code,
to the extent that such benefit otherwise payable under the Retirement Plan
exceeds the benefit limitations as described in Section IV of this Plan. Such
supplemental pension benefits shall be payable in accordance with all the terms
and conditions applicable to the member’s benefits under the Retirement Plan,
including whatever optional benefits he may have elected. Notwithstanding the
foregoing, the benefit of any Pilot under this Plan shall be reduced, but not
below zero, by the benefit payable to such Pilot under the Pilots’ Retirement
Plan.

For purposes of determining the supplemental pension benefit under this Plan
only for a Participant who also participates in the Schering-Plough Corporation
Supplemental Executive Retirement Plan, the following definition of “Average
Final Compensation” shall be used to calculate a Participant’s benefit under the
Retirement Plan:

“‘Average Final Compensation’ means the average annual Compensation of a Member
during the 60 consecutive months in the last 120 or fewer months of his or her
Benefit Service affording the highest such average, or during all of the months
of his or her Benefit Service if less than 60 months; provided, however, that
individual components of Compensation shall be included in months that are
retroactive to their effective date of inclusion into the definition of
Compensation.”

     2. Notwithstanding Section V.1 of this Plan, a participant or former
participant who was categorized as an E-grade employee of Schering-Plough
Corporation or any of its subsidiaries (“E-grade Participant”) may elect (the
“Participant’s Lump Sum Election”) to receive payment of the actuarial
equivalent of the aggregate of his benefits under this Plan and any survivor’s
benefit payable to his surviving spouse under this Plan in a lump sum (X) in
cash on his Early Retirement Date, Normal Retirement Date, Deferred or Postponed
Retirement Date, or Change of Control Termination Date, or the first day of any
month thereafter not later than the first day of the month coincident with or
next following the second anniversary of such Early Retirement Date, Normal
Retirement Date, Deferred or Postponed Retirement Date, or Change of Control
Termination Date, as the case may be, or on the fifth, tenth, fifteenth or
twentieth anniversary of his Early Retirement Date, Normal Retirement Date,
Deferred or Postponed Retirement Date, or Change of Control Termination Date, as
the case may be, or (Y) in two, three, four, five, ten, fifteen, or twenty equal
annual cash installments commencing on his Early Retirement Date, Normal
Retirement Date, Deferred or Postponed Retirement Date, or Change of Control
Termination Date, or the first day of any month thereafter not later than the
first day of the month coincident with or next following the second anniversary
of such Early Retirement Date, Normal Retirement Date, Deferred or Postponed
Retirement Date, or Change of Control Termination Date, as the case may be;
provided, however, that such E-grade Participant may not elect a different form
of payment or payment commencement date than those he elects under the
Schering-Plough Supplemental Executive Retirement Plan. If an E-grade
Participant terminates his employment by retirement or following a Change of
Control and dies with a Participant’s

-2-



--------------------------------------------------------------------------------



 



Lump Sum Election in effect but prior to the payment of the full amount of such
lump sum or annual installments, payment of the unpaid amount thereof shall be
made to his surviving spouse, designated beneficiary or estate in accordance
with such Election. Payment made in accordance with either of the two preceding
sentences to the E-grade Participant, his surviving spouse, designated
beneficiary or estate shall constitute full and complete satisfaction of the
obligation of Schering Corporation (the “Company”) or any affiliate in respect
of the benefits of such E-grade Participant and any survivor’s benefit of his
surviving spouse. If an E-grade Participant dies before retirement, the Company
shall have no obligation in respect of his benefits under this Plan and shall be
obligated to pay any survivor’s benefit, if, but only if, his spouse shall
survive him. If the E-grade Participant does not make the Participant’s Lump Sum
Election, he may nevertheless elect (the “Survivor’s Lump Sum Election”) that if
he should die prior to termination of employment, his surviving spouse shall
receive the actuarial equivalent of her survivor’s benefit, if any, in a lump
sum (X) in cash on the Optional Survivor’s Benefit Payment Date (as defined in
Section V.3) or the first day of any month thereafter not later than the first
day of the month coincident with or next following the second anniversary of the
Optional Survivor’s Benefit Payment Date or on the fifth, tenth, fifteenth, or
twentieth anniversary of the Optional Survivor’s Benefit Payment Date, or (Y) in
two, three, four, five, ten, fifteen or twenty equal annual cash installments
commencing on the Optional Survivor’s Benefit Payment Date or the first day of
any month thereafter not later than the first day of the month coincident with
or next following the second anniversary of the Optional Survivor’s Benefit
Payment Date; provided, however, that such surviving spouse may not elect a
different form of payment or payment commencement date than those she elects
under the Schering-Plough Supplemental Executive Retirement Plan. A E-grade
Participant may make any election pursuant to this Section V.2, or may modify or
rescind such an election previously made: (a), in the case of an election of a
form of benefit other than a lump sum or annual installments pursuant to a
Participant’s Lump Sum Election or a Survivor’s Lump Sum Election, at any time
prior to the E-grade Participant’s retirement or Change of Control Termination
Date, except that in the case of an E-grade Participant whose employment is
terminated other than by retirement or following a Change of Control, such
election, modification or rescission must be made at least 90 days prior to his
Normal Retirement Date; (b), in the case of a Participant’s Lump Sum Election by
an E-grade Participant whose retirement occurs on or after October 1, 1994, and
on or before July 1, 1995, at least 30 days prior to the date of his retirement;
(c), in the case of a Participant’s Lump Sum Election by an E-grade Participant
who is not covered by clause (b) of this sentence, not later than the end of the
calendar year preceding the calendar year in which the termination of his
employment occurs and at least six months prior to such termination of
employment; and (d), in the case of a Survivor’s Lump Sum Election, at least six
months prior to his death; provided, however, that in the event of a Change of
Control (as defined in Section V.3), an E-grade Participant may make a
Participant’s Lump Sum Election or a Survivor’s Lump Sum Election, or modify or
rescind such an Election previously made, within a period of 60 days following
such Change of Control but in no event later than 30 days prior to the date of
the termination of his employment. Any election pursuant to this Section V.2, or
any modification or rescission of a previous election, shall be made in writing
and filed with the Committee before the applicable limitation of time specified
in this Section V.2, and any election purported to be filed after the applicable
limitation of time shall be void. Unless otherwise specified in the written form
of election, the actuarial equivalent of the benefits payable to an E-grade
Participant who has made a Participant’s Lump Sum Election, and the actuarial
equivalent of any survivor’s benefit

-3-



--------------------------------------------------------------------------------



 



payable to his surviving spouse pursuant to a Survivor’s Lump Sum Election,
shall be paid in five equal annual installments commencing on his Early
Retirement Date, Normal Retirement Date, Deferred or Postponed Retirement Date,
Change of Control Termination Date, or the first day of the month coincident
with or next following his death, as the case may be, with interest payable at
the three-month U.S. Treasury bill rate as reported in The Wall Street Journal
on the first business day of the calendar quarter. If benefits under this Plan
are payable to an E-grade Participant in a different form than his retirement
benefits under the Retirement Plan, or if benefits under this Plan are payable
to an E-grade Participant prior to his retirement benefits under the Retirement
Plan, the amount of the offset provided in this Plan for such E-grade
Participant’s benefit under the Retirement Plan shall be actuarially converted
into the form of benefit payable under this Plan but solely for purposes of
calculating the amount of such offset. Notwithstanding any provision of this
Plan to the contrary, a lump sum payment shall be made in lieu of any
installments if the actuarial equivalent of the aggregate of any Participant’s
benefits under this Plan and any Survivor’s Benefit payable to his surviving
spouse under this Plan is less than or equal to $5,000 or such other amount as
may be established by the Committee from time to time. The mandatory lump sum
payment payable under the preceding sentence shall be determined (i) in the case
of an E-grade Participant, on the basis of the interest rate published by the
Pension Benefit Guaranty Corporation as of the first day of the Plan Year of
distribution for determining lump sum distributions under Section 417(e) of the
Code and the 1983 GAM mortality table, and (ii) in the case of any other
Participant, in accordance with all the terms applicable to mandatory lump sum
payments to such Participant or surviving spouse under the Retirement Plan. The
amount of any other lump sum payment under this Plan shall be equal to the
actuarial present value of the benefits payable under this Plan to an E-grade
Participant or surviving spouse of an E-grade Participant calculated as of the
Early Retirement Date, Normal Retirement Date, Deferred or Postponed Retirement
Date, Change of Control Termination Date, or date of death of the E-grade
Participant, as the case may be, by utilizing (a) the interest rate determined
as of such Retirement Date, Change of Control Termination Date, or date of death
under the regulations of the Pension Benefit Guaranty Corporation for
determining the present value of a lump sum distribution on plan termination
that were in effect on September 1, 1993, and (b) the 1983 GAM mortality table.
The amount of any annual installment shall be calculated by converting the
benefits payable under this Plan to an E-grade Participant or E-grade
Participant’s surviving spouse, as the case may be, into a lump sum amount in
accordance with the preceding sentence and by dividing such amount by the number
of installments elected or deemed to have been elected by the E-grade
Participant. The amount of any lump sum or annual installment of the benefit of
any E-grade Participant that is not paid within fifteen days after the date of
his retirement or Change of Control Termination Date, as the case may be, and
the amount of any lump sum or annual installment of any survivor’s benefit of
his surviving spouse that is not paid within fifteen days after the Optional
Survivor’s Benefit Payment Date, shall bear interest from such fifteenth day
after the date of retirement, Change of Control Termination Date, or the
Optional Survivor’s Benefit Payment Date, as the case may be, to but excluding
the date of payment of such amount, at the Deferral Rate (as defined in
Section V.3), compounded semi-annually. Interest on any such amount shall be
paid on the date such amount is paid or, at the election of the E-grade
Participant, such interest shall be paid currently on a semiannual basis (with
such election to be made on or before the last date on which a Participant’s
Lump Sum Election or Survivor’s Lump Sum Election, as applicable, may be made).
If the benefits under this Plan are to continue after an E-grade Participant’s
death for the benefit of his spouse or a

-4-



--------------------------------------------------------------------------------



 



designated beneficiary, then such E-grade Participant shall have the right at
any time to change the recipient of the survivorship benefit payable under this
Plan; provided, however, that any such change, if made after the applicable
deadline set forth in the Retirement Plan, shall not affect the amount of the
benefit payable under this Plan as originally calculated or the term for which
such benefit is payable, also as originally calculated. The Committee may, in
its sole discretion, defer the payment of any lump sum or initial annual
installment to an E-grade Participant who is a “covered employee” as defined in
Section 162(m) of the Code, if such payment would be subject to such Section’s
limitation on deductibility; provided, however, that such payment shall not be
deferred to a date later than the earliest date in the year in which such
payment would not be subject to such limitation; and further provided that the
Company shall, at the time of payment of any amount so deferred, pay interest
thereon from the due date thereof at the Deferral Rate, compounded
semi-annually.

     3. The following terms, when used in this Plan, shall have the meanings
given below:

          (a) “Change of Control” means a Change of Control as defined in the
1992 Stock Incentive Plan of Schering-Plough Corporation.

          (b) “Change of Control Termination Date” means the date, following a
Change of Control, as of which a participant or former participant ceases to be
an employee of the Company or any of its affiliates.

          (c) “Deferral Rate” means a rate, at the option of the participant or
former participant, as the case may be, either (a) equal to the actual yield on
three-month U.S. Treasury bills as reported in the Wall Street Journal on the
first business day of each calendar quarter or (b) as reported in the Wall
Street Journal (or, if not reported in the Wall Street Journal, as reported in a
similar widely recognized business publication) on the first business day
following the retirement or death, as the case may be, of the Participant or
Former Participant, equal to the actual yield on U.S. Treasury securities with a
maturity equal to the period for which a lump sum or annual installment payment
is deferred pursuant to a Participant’s Lump Sum Election or a Survivor’s Lump
Sum Election or action by the Committee under Section V.2 hereof (or if there
are no U.S. Treasury securities of such maturity, then the functional equivalent
thereof). The Deferral Rate shall be selected by the participant or former
participant, as the case may be, at or before the time that a Participant’s Lump
Sum Election or Survivor’s Lump Sum Election, as applicable, is made.

          (d) “Optional Survivor’s Benefit Payment Date” means (a), in the case
of a participant or former participant having at least ten years of employment
with the Company or an affiliate, the first day of the month coincident with or
next following the date of his death and (b), in the case of a participant or
former participant having less than ten years of employment with the Company or
an affiliate, the first day of the month coincident with or next following
(i) the date on which the participant or former participant would have attained
age 55 or, (ii) if later, the date on which the participant or former
participant dies.

          (e) “Pilot” or “Pilots” means a member who is also eligible to receive
a benefit under the Pilots’ Retirement Plan.

-5-



--------------------------------------------------------------------------------



 



          (f) “Pilots’ Retirement Plan” means the Schering-Plough Corporation
Pilots’ Supplemental Retirement Plan.

All capitalized terms used herein and not otherwise defined shall have the
meaning set forth in the Retirement Plan.

     4. The supplemental pension benefit of a participant who is entitled to
benefits under this Plan due to a Change of Control shall be reduced by the
factors set forth on Annex A hereto depending upon his age on the relevant
Change of Control Termination Date.

VI. Miscellaneous

     1. Neither the establishment of this Plan nor the participation therein
shall confer upon any person any right to be continued as an employee of the
Company or any affiliated company, and the Company reserves the right to
discharge any employee whenever in its sole judgment the interest of the Company
or any affiliated company so requires.

     2. All expenses of administering this Plan shall be borne by the Company.

     3. No benefit under this Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge, or subject to attachment, garnishment, or other legal process.

     4. This Plan may be amended or terminated at any time by action of the
Company’s Board of Directors. In the event of termination, no contributions
shall be made thereafter, except for a year preceding the year in which
termination occurs and provided that no such amendment or termination shall
affect any right or obligation with respect to any contribution theretofore
made, or the rights of a participant, terminated participant, former participant
or beneficiary to receive amounts credited to his account.

     5. The Plan is intended to constitute a nonqualified deferred compensation
arrangement maintained for a select group of management or highly compensated
employees within the meaning of Title I of ERISA. Benefits payable under this
Plan shall not be funded and shall be paid out of the general funds of the
Company and/or its affiliates.

     6. The Company may withhold from any payment required to be made under the
Plan any federal, state or local taxes required by law to be withheld with
respect to such payment and such sums as the Company may reasonably estimate are
necessary to cover any other amounts for which the Company may be legally liable
and which may be assessed with regard to such payment.

     7. The masculine pronoun shall include the feminine wherever appropriate.

     8. The Plan shall be construed, administered, and enforced under ERISA and
the laws of the State of New Jersey, except where ERISA controls.

-6-



--------------------------------------------------------------------------------



 



Annex A

      Age on Change of Control     Termination Date   Reduction Factor
64
  4%
63
  8%
62
  12%
61
  16%
60
  20%
59
  26.6%
58
  32.5%
57
  37.8%
56
  42.6%
55
  46.9%
54
  50.9%
53
  54.7%
52
  58.3%
51
  61.7%
50
  64.9%
49
  67.7%
48
  70.1%
47
  72.1%
46
  74.0%
45
  75.8%
44
  77.5%
43
  79.1%
42
  80.6%
41
  82.0%
40
  83.3%
39
  84.5%
38
  85.6%
37
  86.6%
36
  87.6%
35
  88.6%

-7-